Name: Commission Regulation (EEC) No 34/81 of 1 January 1981 laying down transitional measures in respect of the rules for the buying in of olive oil by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 30 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 34/81 of 1 January 1981 laying down transitional measures in respect of the rules for the buying in of olive oil by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 73 ( 1 ) thereof, (a) for the period from 1 January 1981 to 31 October 1981 :  100 kilograms , if the oil offered is of one of the qualities given in point 1 (a) or (b) of the Annex to Regulation No 136 /66 /EEC ,  100 kilograms , if the oil offered is of the quality given in point 1 (c) of the same Annex,  100 kilograms if the oil offered is of the quality given in point 1 (a) the said Annex or if the batch offered is made up of two or more lots of different qualities amongst those given in point 1 of the said Annex,  2 000 kilograms if the oil offered is of the quality given in point 4 of the said Annex ; (b) for the period from 1 November 1981 to 31 Whereas Article 2 of Commission Regulation (EEC) No 2942 / 80 of 13 November 1980 on the buying in of olive oil by intervention agencies (2) fixes the minimum quantities of batches which may be offered to intervention ; whereas immediate application of the said minimum quantities in Greece would involve substantial difficulty for the olive growers in question ; whereas , in order to smooth transition from the existing system in Greece to the system in the Community , the minimum quantities in Greece should be aligned progressively on the minimum quantities provided for in Regulation (EEC) No 2942 / 80 ; October 1982 : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats ,  300 kilograms if the oil offered is of one of the qualities given in point 1 (a) or (b) of the Annex to Regulation No 136 /66 /EEC,  550 kilograms if the oil offered is of the quality given in point 1 (c) of the said Annex,  1 050 kilograms if the oil offered is of the quality given in point 1 (d ) of the said Annex or if the batch offered consists of two or more lots of different qualities amongst those given in point 1 of the said Annex,  3 500 kilograms if the oil offered is of the quality given in point 4 of the said Annex . HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2 ( 1 ) of Regulation (EEC) No 2942 / 80 , each batch of olive oil offered for intervention in Greece must be of at least the following quantities : Article 2 (') OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 2 ) OJ No L 305 , 14 . 11 . 1980 , p . 24 . This Regulation shall enter into force on 1 January 1981 . 1 . 1 . 81 Official Journal of the European Communities No L 2 /31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS